DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 14-33 are rejected under 35 U.S.C. 103 as being unpatentable over Herbranson (US 5,848,981) in view of Kanistros (US 2018/0199879).



Regarding claim 1, 14 and 15,  Herbranson discloses method for regulating the temperature of the brain (abstract), the method comprising: placing a constriction device on the head of a patient (fig.7-8), the constriction wherein the constriction device further comprises a support structure (elongate member 42) wherein the protruding pressure elements (stone 49) are connected to the support structurtwo or three or four from a list consisting of:  the facial veins, the superficial temporal veins, the posterior auricular veins, and the occipital veins.
Kanistros teaches a device and method of controlling blood flow to a selected area. Also disclosed is a system and method to regulate a temperature at a selected location. The system and method may be applied to a subject for a selected period of time (abstract). The device of Kanistros includes a manipulation member 200 and also compression unit 120 that allow to adjust the pressure level and orientation of the bumpers (fig.7-9B; see also [0054]- [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device/method of Herbranson with a system that is configured to adjust the orientation and the pressure level of the restricting element as taught by Kanistros since this modification provides the user to use the device at a desire location and pressure level in order to achieve the desired treatment. The combined device is configured to apply bilateral pressure from the at least two protruding elements on at least two from a list consisting of:  the facial veins, the superficial temporal veins, the posterior auricular veins, and the occipital veins. 
Regarding claim 16, Herbranson/ Kanistros teaches method according to claim 1, further comprising placing the support structure such that it encircles at least a portion of the head of the patient (fig.1 of Herbranson).  
Regarding claim 17, Herbranson/ Kanistros teaches further comprising placing the support structure such that it fully encircles the head of the patient (fig.1 of Herbranson).  
Regarding claim 18, Herbranson/ Kanistros teaches wherein creating bilateral pressure from the at least two protruding elements comprises creating bilateral pressure from three protruding elements (fig.8 of Herbranson).  
Regarding claim 19, Herbranson/ Kanistros teaches wherein creating bilateral pressure from the at least two protruding elements comprises creating bilateral pressure from four protruding elements (fig.8 of Herbranson).  
Regarding claim 20, Herbranson/ Kanistros teaches wherein creating bilateral pressure from the at least two protruding elements comprises creating bilateral pressure from six protruding elements (fig.8 of Herbranson).  
Regarding claim 21, Herbranson/ Kanistros teaches wherein creating bilateral pressure comprises creating bilateral pressure by exerting an elastic force (fig.8, see also col.5, line 42-63 of Herbranson).  
Regarding claim 22, Herbranson/ Kanistros teaches further comprising adjusting the bilateral pressure by adjusting the length of the support structure.  
Regarding claim 23, Herbranson/ Kanistros teaches comprising adjusting the bilateral pressure by adjusting the at least two protruding elements in relation to each other (fig.9B; see also [0054] - [0057] of Kanistros).  
Regarding claim 24, Herbranson/ Kanistros teaches further comprising adjusting the bilateral pressure by adjusting the at least two protruding elements in relation to the vein which is to be compressed (fig.9A-B, see also [0054]- [0057]).  
Regarding claim 25-27, Herbranson/ Kanistros teaches wherein the temperature of the brain is regulated by creating a bilateral pressure on the veins exceeding 2mm Hg or 4mm Hg or 6mm Hg. The system of Kanistros is configured to adjust the pressure level being applied on each bumper units to the desire level for specific needs ([0056] of Kanistros)
Regarding claim 28-30, Herbranson/ Kanistros teaches wherein the bilateral pressure is created by protruding elements protruding a distance from the support structure exceeding 31mm or 5mm or 10mm.  The distance between the bumper units can be adjustable via through-bores 182 and 184 (fig.8-9B, see also [0056] of Kanistros).
Regarding claim 31-33, Herbranson/ Kanistros teaches wherein the bilateral pressure is created by protruding elements being spaced apart with a distance exceeding 1mm or 3mm or 7mm.  The distance between the bumper units can be adjustable via through-bores 182 and 184 (fig.7, see also [0054] of Kanistros).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794